NO.
12-07-00061-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
§          APPEAL
FROM THE THIRD
IN THE INTEREST OF C.J.C., A.M.M.C.,
K.L.D.C., C.M.G.,
S.B.G. AND C.J.G,        §          JUDICIAL DISTRICT COURT OF
MINOR CHILDREN
§          HENDERSON
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
attempts to appeal from a judgment terminating her parental rights.  In suits where the termination of parental
rights is in issue, an appeal of a final order is governed by the rules for
accelerated appeals in civil cases.  See
Tex. Fam. Code Ann. §§ 109.002(a),
263.405(a) (Vernon 2002 & Supp. 2006). 
In an accelerated appeal, the notice of appeal must be filed within
twenty days of the date of the judgment.  
Tex. R. App. P. 26.1(b).  Here, the notice of appeal was due to have
been filed not later than November 28, 2006, but was not filed until February
1, 2007.           
            On February
6, 2007, this court notified Appellant pursuant to Texas Rule of Appellate
Procedure 42.3(a) that her notice of appeal was untimely.  Appellant was further notified that unless
the information furnished in the appeal was amended on or before February 16,
2007, the appeal would be dismissed. 
Appellant responded to our dismissal notice stating, in part, that she
filed a motion for new trial on December 8, 2006 and therefore her notice of
appeal was timely.  When the rules
governing accelerated appeals apply, however, the filing of a motion for new
trial does not extend the deadline for filing a notice of appeal.  In re K.A.F., 160 S.W.3d 923,
927 (Tex. 2005).  Therefore, Appellant’s
notice of appeal was untimely, and we are without jurisdiction of this appeal.
            Because this
court is not authorized to extend the time for perfecting an appeal except as
provided by Texas Rules of Appellate Procedure 26.1 and 26.3, we dismiss the
appeal for want of jurisdiction. 
See Tex. R. App. P.
42.3(a).
Opinion delivered February
21, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)